The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on December 10, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: December 10, 2018




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                               Case No. 18-11924

 Larry S. Womack
                                                      Chapter 13
 Frances L. Womack

 Debtors.                                             Judge Arthur I. Harris

                                                      AGREED ORDER RESOLVING MOTION
                                                      OF HONDA LEASE TRUST FOR RELIEF
                                                      FROM STAY (Doc. 21)

                                                      2016 HONDA CIVIC - VIN
                                                      19XFC2F72GE096944

          This matter came before the Court on the Motion for Relief from Stay (the ‘Motion’)

filed by 2016 HONDA CIVIC - VIN 19XFC2F72GE096944 (‘Movant’) at Docket No. 21 and

Debtors’ response thereto filed on November 21, 2018 at Docket No. 23.

          Movant has alleged that good cause for granting the Motion exists, and that the Debtors,

counsel for the Debtors, the Chapter 13 Trustee and all other necessary parties were served with

the Motion, and with notice of the hearing date on the Motion.




18-11924-aih        Doc 24     FILED 12/10/18        ENTERED 12/11/18 10:20:31              Page 1 of 3
     The parties have entered into an agreement resolving the motion.

     IT IS, THEREFORE ORDERED:

     1. The Parties agree that the post-petition arrearage owed by the Debtor has been cured

          through August 28, 2018. Further, the Parties agree that $181.00 is owed for the filing

          fee for the motion for relief. The post-petition arrearage will be cured as follows:

             a.   $30.20 on or before 12/1/2018
             b.   $30.16 on or before 1/1/2019
             c.   $30.16 on or before 2/1/2019
             d.   $30.16 on or before 3/1/2019
             e.   $30.16 on or before 4/1/2019
             f.   $30.16 on or before 5/1/2019

     2.   The lump sum payments as outlined in paragraph 1 of this Agreed Order are in

          addition to the regular monthly payment. The regular monthly payment begins again

          and is due on or before November 28, 2018 and remains due and owing on or before

          the 28th day of each month thereafter.

     3. Failure by the Debtors to make the stipulation payments on the dates that they are due

          as outlined in paragraph 1 of this Agreed Order shall constitute a default. Failure by

          the Debtors to make any regular monthly payment by the date such payment is due as

          outlined in paragraph 2 of this Agreed Order shall constitute a default.

     4. Upon the existence of a default, Movant shall send Debtors and counsel for Debtors a

          10-day notice of Movant’s intent to file an affidavit and proposed order granting

          relief from stay.

     5. If the default is not cured within that 10-day period, then upon the filing of an

          affidavit by Movant attesting to the default by the Debtors, an Order shall be entered

          without further hearing, terminating the stay imposed by Sections 362 of the




18-11924-aih      Doc 24      FILED 12/10/18       ENTERED 12/11/18 10:20:31         Page 2 of 3
          Bankruptcy Code with respect to Movant, its successors and assigns, for the purpose

          of Movant pursuing its state court remedies on its collateral.

                                              ###

 SUBMITTED AND APPROVED BY:

 /s/ D. Anthony Sottile
 D. Anthony Sottile (0075101)
 Sottile & Barile, Attorneys at Law
 P.O. Box 476
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Movant

 /s/ Jonathan I. Krainess
 Jonathan I. Krainess (0073093)
 23366 Commerce Park
 Suite 101-A
 Beachwood, OH 44122
 Phone: (216) 320-4357
 jkrainess@sbcglobal.net
 Attorney for Debtor(s)
(Per authorization received via e-mail on 12/10/2018)

COPIES TO:
Jonathan I. Krainess, Debtors’ Counsel, at jkrainess@sbcglobal.net (VIA ECF MAIL)
Lauren A. Helbling, Trustee, at ch13trustee@ch13cleve.com (VIA ECF MAIL)
Office of the U.S. Trustee, at (registeredaddress)@usdoj.gov (VIA ECF MAIL)
Larry S. Womack, Debtor, 931 East 236th Street, Euclid, OH 44123 (VIA U.S. MAIL)
Frances L. Womack, Debtor, 931 East 236th Street, Euclid, OH 44123 (VIA U.S. MAIL)




18-11924-aih    Doc 24     FILED 12/10/18       ENTERED 12/11/18 10:20:31        Page 3 of 3
